Order and judgment (one paper), Supreme Court, New York County (Ira Gammerman, J.), entered on or about August 21, 1995, which denied the petition brought pursuant to CPLR article 78 seeking to annul the determination of respondent Board of Trustees denying petitioner’s application for an accident disability pension, unanimously affirmed, without costs.
The Board of Trustees’ determination, based upon the Medical Board’s recommendation, was rationally based (see, Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756). The Medical Board weighed petitioner’s own evidence, and was entitled to rely instead on its own credible medical evidence that petitioner did not suffer the disabling injuries claimed. Concur—Sullivan, J. P., Milonas, Rosenberger, Nardelli and Mazzarelli, JJ.